Title: To Benjamin Franklin from Le Roy, [after 18 February 1779?]
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


[after February 18, 1779?]
Mon Illustre Docteur J’espere que votre goutte est dissipée je le souhaite beaucoup au moins et que nous ayons le plaisir de vous voir demain un mot seulement pour que je puisse compter sur le plaisir de vous avoir ainsi que Monsieur votre petit fils adieu Mon Illustre Docteur on ne peut vous etre plus passionnément attaché que je vous le suis pour la vie
Le Roy
 
Addressed: A Monsieur / Monsieur Franklin / Ministre Plenipotiaire des / Etats unis de LAmérique / a Passy
